Citation Nr: 1755296	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-31 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 2004 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service for hypertension and left and right shoulder disorders.  Claims for service connection for high blood pressure and left and right shoulder disorders were received by VA in September 2008 and December 2009, respectively.

In March 2014 and July 2016, the Board, in pertinent part, remanded the issues on appeal for additional development.  As discussed below, the Board is granting service connection for right and left shoulder disorders, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions with respect to these issues is rendered moot.  

With respect to service connection for hypertension, denied herein, pursuant to the Board remand instructions additional VA treatment records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in August 2014 to assist in determining the nature and etiology of the claimed hypertension.  The Board finds that the VA examination report is thorough and adequate and in compliance with the remand instructions.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).           


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's currently diagnosed bilateral shoulder internal derangement and strain had its onset during service.

3.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, diagnosed hypertension.

4.  The Veteran's elevated blood pressure readings are laboratory findings without underlying or resulting disability and are not disabilities for VA compensation purposes.

5.  The Veteran's elevated blood pressure readings have not manifested to a compensable degree during a six month period since service, and are not manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right shoulder internal derangement and strain have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left shoulder internal derangement and strain have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  Hypertension was not incurred in active service, and may not be presumed to have been incurred therein, including as due to a qualifying chronic disability to include undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board grants service connection for left and right shoulder disabilities, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary.  

In this case, with respect to the claimed hypertension, notice was provided to the Veteran in September 2008, prior to the initial adjudication of the claim in November 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the April 2013 Board hearing transcript, and lay statements.      

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2008, August 2014, and January 2017.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.    

The Veteran testified at an April 2013 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating the in-service notations of high blood pressure or symptoms of joint pain to any current shoulder disabilities.

The Veteran presented evidence of symptoms of high blood pressure and the claimed shoulder disabilities, and testified as to onset of the reported symptoms and treatment during service.  The Veteran was provided VA examinations that provide additional evidence on the question of whether there is current hypertension for VA purposes.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case the Veteran has been diagnosed with bilateral shoulder internal derangement and strain, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R.		 § 3.303(b) (2017) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  Further, in this case, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosed hypertension.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective indications of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records and DD Form 214 reflect that the Veteran served in Southwest Asia from September 2005 to March 2006, and from January 2007 to November 2007; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asia Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders that include IBS and dyspepsia) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R.		 § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Service Connection for Bilateral Shoulder Disorders

The Veteran essentially contends that during service he experienced symptoms of bilateral shoulder pain during combat missions while serving as a machine gunner in the turret of a Humvee.  The Veteran reported that his shoulders would hurt from sitting in a turret for seven days straight on over 500 combat missions and he was instructed to take Tylenol and drink water to make the pain dissipate.  The Veteran contends that he has continued to experience bilateral shoulder pain since service separation.  The Veteran further contends that the amount of weight carried during training pinched nerves in his shoulders on a day-to-day basis.  See April 2013 written statement, April 2013 Board hearing transcript at 9-10.

First, the evidence demonstrates that the Veteran has current diagnosed bilateral shoulder disabilities.  The August 2014 VA examination report notes a diagnosis of bilateral shoulder internal derangement.  The January 2017 VA examination report notes a diagnosis of bilateral shoulder strain.  

Next, the Board finds that the Veteran experience in-service symptoms of bilateral shoulder pain.  In July 2006 and December 2007 post deployment health assessments, the Veteran endorsed swollen, stiff, or painful joints, and muscles aches.  Beyond these endorsements, the service treatment records are silent for any shoulder injury or any symptoms of in-service shoulder pain; however, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.	 § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

In this case, the evidence of record reflects that the Veteran engaged in combat with enemy forces.  The DD Form 214 reflects a military occupational specialty (MOS) of machine gunner and that the Veteran was awarded the Combat Action Ribbon (Iraq).  The Veteran has consistently reported that he experienced symptoms of bilateral shoulder pain during combat missions while in the turret of a Humvee.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also April 2013 written statement, April 2013 Board hearing transcript.  In light of this evidence, VA is prohibited from drawing an inference from silence in the service treatment records; therefore, based on the Veteran's competent and credible statements, the Board finds that the Veteran experienced symptoms of bilateral shoulder pain in service.  38 U.S.C. 1154(b).  

A December 2009 VA treatment record notes that the Veteran reported shoulder pain following manual labor at the family farm.  The Veteran reported pain in his shoulders and that "doing manual labor is difficult" - i.e., that shoulder pain served as an impediment to performing manual labor.  At the April 2013 Board hearing, the Veteran indicated that he has had shoulder pain since service separation.  The Veteran testified that the amount of weight he carried during training pinched the nerves in both shoulder blades.

A November 2015 VA treatment record notes that the Veteran reported chronic bilateral joint pain that began during service in 2005 and continued to the present.  The Veteran reported seeing a chiropractor every couple of weeks for three years to manage the joint pain.  At the January 2017 VA examination, the Veteran reported right shoulder pain beginning in 2005 (during service) while carrying a heavy machine gun.  The Veteran reported that he began having left shoulder pain approximately six months later.  The Veteran reported that he did not seek medical attention for the shoulder problems and took over the counter medication as often as needed.  The Veteran reported continued bilateral shoulder pain since service.  

The Veteran was afforded VA examinations in August 2014 and January 2017 to assist in determining the nature and etiology of the bilateral shoulder disabilities.  As noted in the July 2016 Board remand, the August 2014 VA examination report - opining that the currently diagnosed bilateral shoulder disabilities were less likely as not incurred in or caused by service - is inadequate because it is based, at least in part, on the inaccurate factual predicate that the Veteran did not have symptoms of shoulder pain during service.  The August 2014 VA examiner also mischaracterized the December 2009 VA treatment record noting shoulder pain after performing manual labor at the family farm.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The January 2017 VA examination report is also inadequate because it is based, at least in part, on the inaccurate factual predicate that shoulder pain was first documented in 2013, five years after service separation.  As noted above, a December 2009 VA treatment record (within 13 months of service separation) notes reports of bilateral shoulder pain.  See id.  As the August 2014 and January 2017 VA examination reports are both based on inaccurate factual premises, the Board accords them low probative weight and finds them outweighed by the other evidence of record detailed above reflecting that the shoulder disabilities were incurred in service.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral shoulder disabilities were incurred in service; thus, the criteria for service connection for bilateral shoulder internal derangement and strain have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.  

Service Connection for Hypertension

The Veteran essentially contends that the current hypertension/high blood pressure had its onset during service.  In the September 2008 claim, the Veteran contended that the stress of combat caused him to have high blood pressure.  In a December 2011 substantive appeal (on a VA Form 9), the Veteran contended that elevated blood pressure and hypertension is the same thing.  The Veteran contended that, while the blood pressure readings may have improved with better diet and exercise, he still has elevated blood pressure/hypertension that was caused by service.  

The Veteran contends that each time his blood pressure has been checked after service, it is slightly elevated/moderately high blood pressure.  Alternatively, the Veteran contends that the high blood pressure/hypertension is related to the service-connected PTSD because his blood pressure goes up when his anxiety increases.  See April 2013 Board hearing transcript at 5-7. 

The Board finds that, in this case, the weight of the evidence is against a finding that the Veteran has current hypertension for VA purposes.  "Hypertension" refers to persistently high arterial blood pressure.  As pertinent here, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different dates.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

Review of the evidence of record, to include VA treatment records and service treatment records, does not reflect a current diagnosis of hypertension for VA purposes or that the Veteran is receiving any treatment/been prescribed any medications for hypertension.  The majority of the blood pressure readings throughout the appeal period reflect diastolic blood pressure readings of less than 90 mm and systolic blood pressure readings of less than 160 mm.  See e.g., September 2008, December 2009, July 2011, October 2015, November 2015 VA treatment records

The August 2008 service separation physical examination report notes an isolated high blood pressure reading of 150/90 without a diagnosis of hypertension.  On an associated report of medical history, the Veteran reported high blood pressure when he "check[s] it at rite aid."  The service treatment records do not reflect any other instances of high blood pressure or a diagnosis of hypertension.  As such, the evidence does not reflect that the diastolic blood pressure readings were "predominantly" 90 mm or greater during service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.    

The VA treatment records dated throughout the appeal period contain notations of elevated blood pressure readings, but do not diagnose hypertension for VA purposes.  See e.g., October 2009 VA treatment record (blood pressure reading of 144/93), August 2010 VA treatment record (blood pressure reading of 143/93), December 2012 VA treatment records (blood pressure readings of 122/88, 135/95, 165/88, and 128/88), February 2014 (blood pressure readings of 149/93, 140/80, and 157/84), December 2014 (blood pressure readings of 123/91 and 139/77).  September 2008 and December 2009 VA treatment records note assessments of elevated blood pressure readings without diagnosis of hypertension, with the Veteran reporting elevated blood pressure readings in the past.  Hypertensive readings must be confirmed by readings taken two or more times on at least three different days.  None of the blood pressure readings in this case satisfy VA's definition of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.    

At the September 2008 VA examination, the Veteran reported that he was told at the service separation physical that he had elevated blood pressure and that he should have it checked after he was discharged.  The September 2008 VA examination report notes that the Veteran reported never being treated for hypertension and no other instances when a health care professional told him he had elevated blood pressure.  Blood pressure readings taken at the time of the September 2008 VA examination were 123/64, 124/70, and 123/58, which does not 

reflect hypertension for VA purposes.  The VA examiner provided a diagnosis of normotensive - i.e., "a person with normal blood pressure."  See Dorland's Illustrated Medical Dictionary 1310 (31st ed. 2007).  

At the April 2013 Board hearing, the Veteran testified that the military doctor at the time of the service separation physical had told him that his blood pressure was elevated and he needed to start "keeping an eye on it . . . to make sure it wasn't going to become a serious issue later down the line."  The Veteran denied being prescribed medication for high blood pressure.  See Board hearing transcript at 5-6.

At the August 2014 VA examination, the Veteran reported elevated blood pressure readings in 2008 (at the service separation physical) and that he was given instructions to seek care after discharge.  The Veteran reported that he was not currently, nor has he ever been, prescribed medication for hypertension.  The Veteran reported that he was told he is "borderline" and needs to lose weight, exercise, and use diet control.  

The August 2014 VA examination report notes that the Veteran has not been diagnosed with hypertension or isolated systolic hypertension for VA purposes.  An average of the blood pressure readings at the time of the VA examination was 144/92.  The VA examiner noted that the Veteran was seen by a primary care physician in February 2014 and no diagnosis of hypertension was given and no treatment ordered.  Based on a review of the evidence of record and the findings at the August 2014 VA examination, the VA examiner indicated that the Veteran does not have a diagnosis of hypertension.  

The Board finds that the weight of the evidence in this case demonstrates that the elevated blood pressure readings are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be 

"medically competent" evidence of a current disability).  While some elevated blood pressure readings have been noted throughout the appeal period, the evidence of record does not show that blood pressure readings that meet the criteria for hypertension or isolated systolic hypertension under 38 C.F.R. § 4.104.  For high blood pressure to exist as a current disability, these provisions must be met.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

While as a lay person the Veteran is competent to relate treatment or some symptoms that may be associated with high blood pressure, such as some dizziness and lightheadedness, under the facts of this case any actual diagnosis of a disability caused by or stemming from elevated blood pressure readings requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that he has high blood pressure rising to the level of disability that is due to service, as a lay person, he has not been shown to have such knowledge, training, or experience.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Board finds that the elevated blood pressure readings in this case are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.    


However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.317 apply.  Signs and symptoms listed that may be manifestations of undiagnosed illness do not include abnormal laboratory findings.  38 C.F.R. § 3.317(b).  Further, the criteria for a compensable (10 percent) rating for hypertension are diastolic pressure predominantly 100 mm or more, systolic pressure predominantly 160 mm or more, or the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

As discussed above,  the Board finds that the elevated blood pressure readings have not been manifested by diastolic blood pressure predominantly 100 mm or greater or systolic blood pressure predominantly 160 mm or greater.  The evidence of record does not reflect that continuous medication is used to treat the elevated blood pressure readings.  The Veteran has not contended otherwise.  The elevated blood pressure readings are laboratory findings that have not risen to the level required to be considered hypertension for VA purposes, thus, have not risen to the level of a compensable (10 percent) rating.  Based on the above, the Board finds that the elevated blood pressure readings have not warranted a compensable (10 percent) disability rating during a six month period since service under Diagnostic Code 7101 (hypertension).  38 C.F.R. § 4.104.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the elevated blood pressure readings are laboratory findings without underlying or resulting disability, are not disabilities for VA compensation purposes, have not manifested to a compensable degree during a six month period since service, and are not manifestations of an undiagnosed illness or medically unexplained chronic 

multisymptom illness; therefore, service connection for hypertension is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.	 § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right shoulder internal derangement and strain is granted.

Service connection for left shoulder internal derangement and strain is granted.

Service connection for hypertension is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


